Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATAILED ACTION
Receipt is acknowledged of claims filed on 12/10/2020

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 16 and 20  are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
sending, by an access network device, a request message to a core network device,


receiving, by the access network device, a response message sent by the core network device, wherein the response message comprises transport layer information, for uplink transmission, that corresponds to the first category.”


Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Yu (US 2020/0029322 A1)





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY LAFONTANT/Examiner, Art Unit 2646